Mr. Chief Justice Mason
responded as follows:

To the Honorable, the House of Representavies of the State of Nébrasha:

In response to the interrogatory submitted to the court, a sense of judicial propriety forbids that I express any opinion thereon. The question may arise between parties who may become individually interested in its determination, and the court then be compelled to authoritatively determine the question. At present the action of the court would be without authority, the court having no jurisdiction over the question submitted, or the parties • interested in its determination, and an expression of opinion by me, as one of the members of the court, would only complicate the court in the determination of a question incident to impeachment, while the constitution and laws have, for wise reasons, removed both the principal question, with all its incidents, from this court. In my humble judgment the court should avoid complicating the judicial department of the state in this matter, until the question is presented in such form that its opinion may be authoritatively expressed.
O. P. Mason, Chief Justice.